    Case 4:17-cr-40031-JPG Document 73 Filed 04/19/21 Page 1 of 7 Page ID #825




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS


    UNITED STATES OF AMERICA,
    Plaintiff,

    v.                                                                Case No. 17–CR–40031–JPG

    SHAUNDALE J. JOHNSON,
    Defendant.

                                       MEMORANDUM & ORDER

          Before the Court is Defendant Shaundale J. Johnson’s Motion for Compassionate Release,

(ECF No. 52), and Supplemental Motion for Compassionate Release, (ECF No. 67). The

Government responded, (ECF No. 72). For the reasons below, the Court DENIES Johnson’s

motions.

     I.   PROCEDURAL & FACTUAL HISTORY

          A. The Conviction

          In 2017, a federal grand jury in this District indicted Johnson for distribution of

methamphetamine. (Indictment 1, ECF No. 1). He pleaded guilty the next year, and the Court

sentenced him to a 204-month term of imprisonment. (Judgment 1–2, ECF No. 30). He is currently

incarcerated at Federal Correctional Institution (“FCI”) Greenville in Illinois. (Johnson’s Mot. for

Compassionate Release at 5). His projected release date is December 20, 2031. See Find an Inmate,

Federal Bureau of Prisons [hereinafter “BOP”] (last visited Apr. 19, 2021). 1




1
    Available at https://www.bop.gov/inmateloc/.
 Case 4:17-cr-40031-JPG Document 73 Filed 04/19/21 Page 2 of 7 Page ID #826




         B. The Presentence Investigation Report

         Before sentencing, the Court considered the Presentence Investigation Report (“PSR”)

prepared by the U.S. Probation Office, which provided information about Johnson’s background

and the nature and circumstances of the offense. (PSR 1, ECF No. 22).

         According to the PSR, an investigation “conducted by the Southern Illinois Enforcement

Group . . . revealed that Shaundale Johnson was involved in the distribution of crystal

methamphetamine in late 2016 and early 2017.” (Id. at 3). A confidential source informed law

enforcement that Johnson “typically sold drugs from his residence in Marion during school hours

while his children were not home.” (Id.). Indeed, Johnson ultimately “admitted that he began

selling crystal methamphetamine in approximately September 2016 to help pay the bills.” (Id.

at 4). The source bought nearly 60 grams of “crystal methamphetamine from Shug” (Johnson),

who “also had a steady supply of crack cocaine and powder cocaine.” (Id. at 3, 5). The source also

advised that “Johnson was trying to sell three or four firearms, which were being held by” another

individual. (Id. at 3). Johnson himself “kept a small handgun in the center console of the vehicle

he used to make drug deliveries.” (Id. at 4). A warrant search ultimately uncovered “Xanax bars

(33), 0.5-gram cocaine, cannabis (288 grams), and purported ecstasy from the residence.

Miscellaneous items associated with the use and distribution of controlled substances were also

located . . . .” (Id.).

         Before committing this offense, Johnson had 10 prior convictions. (Id. at 8–13). This

includes a 2000 conviction for delivery of a controlled substance after Johnson sold crack cocaine

to another confidential source; a 2002 conviction for trespassing and resisting arrest after Johnson

“led officers on a foot pursuit” and had a loaded weapon in his vehicle; a 2009 conviction for

conspiracy to distribute crack cocaine; and a 2016 conviction for forgery. (Id.).




                                              —2—
    Case 4:17-cr-40031-JPG Document 73 Filed 04/19/21 Page 3 of 7 Page ID #827




          C. Johnson’s Motions for Compassionate Release

          In 2020, Johnson moved for a sentence modification under 18 U.S.C. § 3582(c)(1)(A), also

called compassionate release. (Johnson’s Mot. for Compassionate Release at 1). He contends that

serious medical conditions—“Type II adult-onset diabetes, uncontrolled hypertension as

evidenced by his 145/95 blood pressure readings, a BMI classification of morbidly obese, and

numerous respiratory and breathing problems such that he is now using a CPAP machine”—make

him especially vulnerable to the COVID-19 virus. (Johnson’s Suppl. Mot. for Compassionate

Release at 4). He already contracted the virus, however, and survived. (Gov’t’s Resp. at 2). Even

so, Johnson argues that his increased risk of experiencing serious complications if he contracts

COVID-19 again is an extraordinary and compelling reason warranting his release. (Id.).

          The COVID-19 virus, of course, is now a global pandemic. At FCI Greenville, no inmates

currently have COVID-19, 706 have recovered, and none have died. Coronavirus, BOP (last

visited Apr. 19, 2021). 2

    II.   LAW & ANALYSIS

          The Court recognizes that compassionate release is appropriate for some defendants

considering the COVID-19 pandemic. Even so, the defendant bears the burden of showing not

only that he faces an increased risk from the virus, but also that incarceration is no longer necessary

to advance the purposes of punishment (i.e., justice, deterrence, incapacitation, and rehabilitation).

Johnson failed to meet that burden.




2
    Available at https://www.bop.gov/coronavirus.


                                                    —3—
 Case 4:17-cr-40031-JPG Document 73 Filed 04/19/21 Page 4 of 7 Page ID #828




           A. Legal Standard

       District courts generally “may not modify a term of imprisonment once it has been

imposed . . . .” 18 U.S.C. § 3582(c). That said, an exception exists for when “extraordinary and

compelling reasons warrant such a reduction . . . .” Id. § 3582(c)(1)(A)(i). Even then, however, the

sentencing judge must still “consider[] the factors set forth in section 3553(a) to the extent that

they are applicable . . . .” Id. § 3582(c)(1)(A). The burden of proof rests on the defendant. See

United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016); United States v. Green, 764 F.3d 1352,

1356 (11th Cir. 2014).

       The § 3553(a) factors are as follows:
                    (1)   the nature and circumstances of the offense and the history and
                          characteristic of the defendant;

                    (2)   the need for the sentence imposed—

                              (A)     to reflect the seriousness of the offense, to promote respect
                                      for the law, and to provide just punishment for the offense;

                              (B)     to afford adequate deterrence to criminal conduct;

                              (C)     to protect the public from further crimes of the defendant;
                                      and

                              (D)     to provide the defendant with needed educational or
                                      vocational training, medical care, or other correctional
                                      treatment in the most effective manner;

                    (3)   the kinds of sentences available;

                    (4)   the kinds of sentence and the sentencing range established for—

                              (A)     the applicable category of offense committed by the
                                      applicable category of defendant as set forth in the
                                      guidelines . . . or;

                              (B)     in the case of a violation of probation or supervised release,
                                      the applicable guidelines or policy statements issued by the
                                      Sentencing Commission . . . ;



                                               —4—
 Case 4:17-cr-40031-JPG Document 73 Filed 04/19/21 Page 5 of 7 Page ID #829




                   (5)   any pertinent policy statement—

                             (A)      issued by the Sentencing Commission . . . ; and

                             (B)      that . . . is in effect on the date the defendant is sentenced[;]

                   (6)   the need to avoid unwarranted sentencing disparities among
                         defendants with similar records who have been found guilty of similar
                         conduct; and

                   (7)   the need to provide restitution to any victims of the offense.

18 U.S.C. § 3553(a).


       Similarly, the Bureau of Prisons considers the following nonexclusive factors to determine

whether extraordinary and compelling reasons warrant a sentence modification:

          •   Nature and circumstances of the inmate’s offense.

          •   Criminal history.

          •   Comments from victims.

          •   Unresolved detainers.

          •   Supervised release violations.

          •   Institutional adjustment.

          •   Disciplinary infractions.

          •   Personal history derived from the PSR.

          •   Length of sentence and amount of time served. . . .

          •   Inmate’s current age.

          •   Inmate’s age at the time of offense and sentencing.

          •   Inmate’s release plans (employment, medical, financial).

          •   Whether release would minimize the severity of the offense.




                                               —5—
    Case 4:17-cr-40031-JPG Document 73 Filed 04/19/21 Page 6 of 7 Page ID #830




Federal Bureau of Prisons, Program Statement No. 5050.50, Compassionate Release/Reduction in

Sentence (2019).

          “The judge need not address every factor ‘in checklist fashion, explicitly articulating its

conclusions regarding each one.’ ” See United States v. Kappes, 782 F.3d 828, 845 (7th Cir. 2015)

(quoting United States v. Shannon, 518 F.3d 494, 496 (7th Cir. 2008)). Rather, it is enough to

“simply give an adequate statement of reasons, consistent with § 3553(a), for thinking” that a

sentence modification is—or is not—appropriate. See Shannon, 518 F.3d at 496; United States v.

Brooker, 976 F.3d 228, 237 (2d Cir. 2020) (“[A] district court’s discretion in this area—as in all

sentencing matters—is broad.”).

              B. The § 3553(a) Factors

          The Court acknowledges the particular danger posed by the COVID-19 pandemic to

prisoners, who live in close quarters and often cannot practice social distancing. “But the mere

existence of COVID-19 in society and the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release . . . .” United States v. Raia, 954 F.3d 594, 597

(3d Cir. 2020). The Director of the Bureau of Prisons is in the best position to know which inmates

are most vulnerable to infection and whether they still pose a public-safety risk. And since

March 2020, BOP has transferred nearly 8,000 inmates that it has identified as “suitable for home

confinement” and has administered over 100,000 doses of the COVID-19 vaccine. Coronavirus,

BOP (last visited Apr. 19, 2021). 3 So although not bound by any BOP determination, the Court

“will give the Director’s analysis substantial weight . . . .” See United States v. Gunn, 980 F.3d

1178, 1180 (7th Cir. 2020).




3
    Available at https://www.bop.gov/coronavirus/.


                                                     —6—
 Case 4:17-cr-40031-JPG Document 73 Filed 04/19/21 Page 7 of 7 Page ID #831




       With that in mind, the § 3553(a) factors weigh against a sentence modification here. First,

the Court recognizes that Johnson suffers from serious medical conditions that might make him

more vulnerable to COVID-19. That said, he already had the virus and survived. And the Bureau

of Prisons is now administering vaccines, which will reduce future cases. More importantly,

Johnson’s assertion that he “had limited criminal history prior to his conviction for the instant

offense” is unsupported.(Johnson’s Suppl. Mot. for Compassionate Release at 4). Rather, he has

an extensive criminal history, proving time and again that poses a danger to the community.

Indeed, he committed the instant offense having already received several drug convictions (among

others). Public safety is paramount; and given Johnson’s history and the time remaining on his

sentence, the Court will not leave the matter to chance. So despite the COVID-19 pandemic and

the risks it poses, Johnson’s incarceration remains necessary to reflect the seriousness of the

offense, to promote respect for the law, to provide just punishment, to adequately deter Johnson

and others from committing further crimes, and to protect the public.

III.   CONCLUSION

       The Court DENIES Defendant Shaundale J. Johnson’s Motion for Compassionate Release

and Supplemental Motion for Compassionate Release.

       IT IS SO ORDERED.

Dated: Monday, April 19, 2021
                                                    S/J. Phil Gilbert
                                                    J. PHIL GILBERT
                                                    UNITED STATES DISTRICT JUDGE




                                             —7—
